Citation Nr: 1717485	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for a bilateral foot condition, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant  and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to January 1972, and from September 1972 to June 1973.  

Notably, the Veteran's first period of service from June 1969 to January 1972 has been characterized as honorable, while his second period of service from September 1972 to June 1973 has been characterized as dishonorable for VA purposes.  The dishonorable discharge assigned for his latter period of service is considered a bar to VA benefits under the provisions of 3.12(c)(2).  See February 2008 Administrative Decision.  As such, only the Veteran's service from June 3, 1969 to January 4, 1972-which  included service in the Republic of Vietnam from May 1970 to July 1971-will be considered for purpose of establishing entitlement to VA compensation benefits for the disabilities here at issue.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008, September 2008, and April 2010 rating decisions.

In April 2008, the RO, inter alia, denied metatarsalgia (claimed as a bilateral foot condition), hepatitis B and C, essential hypertension, degenerative joint disease of the lumbar spine, hearing loss and posttraumatic stress disorder (PTSD).  In May 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of the foregoing claims. The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010; however, the Veteran limited his appeal to the issues involving a bilateral foot condition, hypertension, hearing loss, and PTSD. 

In the September 2008 rating decision, the RO denied service connection for sleep apnea.  The Veteran filed an NOD in September 2009, after which the RO issued an SOC in November 2011 and the Veteran subsequently filed a substantive appeal in December 2011. 

In the April 2010 rating decision, the RO denied service connection for peripheral neuropathy of the right and left upper extremities.  The Veteran filed an NOD in April 2010, after which the RO issued an SOC in December 2011 and the Veteran subsequently filed a substantive appeal later that same month. 

In January 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In May 2015, the Board dismissed the claim for service connection for PTSD (which was granted in a February 2013 decision), and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, in a September 2015 rating decision, the AMC granted service connection for left ear hearing loss and for peripheral neuropathy of the upper extremities, thereby resolving the appeal as to these matters.  However, the AMC continued to deny the remaining claims on appeal (as reflected in a September 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In June 2016, the Board again remanded the remaining claims on appeal for additional development of the evidence.  After accomplishing further action, the  he AOJ continued the previous denials in an August 2016 SSOC.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the remaining matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking service connection for right ear hearing loss, which he has asserted began during service and was incurred as a result of his exposure to small arms fire while serving in Vietnam.  See October 2014 VA Form 646, Statement of Accredited Representative in Appealed Case.  In this regard, the Veteran has asserted that, while his initial military occupational specialty (MOS) was in water purification, his MOS was different when he served in Vietnam, as he was assigned to the Mine Sweep Team with the 9th Infantry Division.  See January 2015 Board hearing transcript. 

During the January 2015 hearing, the Veteran testified that he started having hearing problems with he returned from Vietnam, as he could not hear well and it sounded like people were far away.  He testified that he dealt with his decreased hearing for years after service until he sought treatment 30 years later at Perry Hill, where he was given hearing aids.  During the hearing, the Veteran's wife testified that she was dating the Veteran when he was in service and that he has had hearing problems since he returned from service. 

The service treatment records (STRs) include the results of testing in June 1969, which reflect that the Veteran had normal hearing bilaterally.  There is an additional audiogram of record that shows normal hearing; the date of the audiogram is illegible but the record reflects that the testing was conducted when the Veteran qualified as an E3.  The STRs contain additional audiograms documenting the results of testing conducted in September 1972 and June 1973; however, those audiograms are not relevant to the instant claim, as they document the results of testing during the Veteran's second period of service (which, as explained above, cannot be considered for compensation purposes). 

The post-service medical evidence reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss based upon pure tone threshold and speech discrimination scores.  See VA outpatient treatment records dated July 2008, April 2010, and October 2013.  The Veteran has been afforded five VA audiology examinations during the pendency of this appeal.  See VA examination reports dated in October 2010, November 2012, September 2013, August 2015, and July 2016. 

On October 2010 VA examination, testing revealed bilateral hearing to an extent recognized as a disability for VA purposes, as defined in 38 C.F.R. § 3.385. While,  on at subsequent VA examinations conducted in November 2012 and September 2013, the examining physicians determined that the pure tone thresholds obtained during the examination were unreliable and, thus, not valid for rating purposes.  However, an August 2015 audiology  examination indicates hearing loss disability for VA purposes. 

An additional opinion was provided in September 2015.  The examiner related the Veteran's right ear hearing loss to his second period of service without specific consideration of his first (honorable) period of service.

Accordingly,  in June 2016 the Board remanded the claim for right ear hearing loss for an opinion addressing whether the Veteran's diagnosed hearing loss was related to his first period of service. 

However, the July 2016 VA opinion obtained on remand is inadequate.  The July 2016 VA examiner indicated that "an opinion regarding right ear hearing loss cannot be provided at this time due to unknown status of the [V]eteran's hearing."  The examiner explained that the pure tone thresholds and word discrimination scores obtained were deemed unreliable   However, as right ear hearing loss disability has been demonstrated during the pendency of his appeal, he has a current disability for VA compensation purposes.  Consequently, another remand of this matter for an etiology l opinion addressing the relationship, if any, between e Veteran's demonstrated right ear hearing loss and his first period of active duty is required.  See Stegall, supra.  .  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to otherwise obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).

The Veteran has also asserted that service connection is warranted for sleep apnea because he has had problems sleeping since basic training.  During the January 2015 hearing, he testified that he did not go to sick call because he did not know anything about sleep apnea but that people would wake him up saying that he was snoring and it sounded like he was gagging, or telling him to turn over.  He further testified that he has had continuous problems with sleep since service but he did not seek treatment or try to determine what the problem was until more recent years. His wife also testified that they began living together in 1979 and she noticed he would stop breathing while he was asleep during that time.  She also testified that he has had problems and symptoms generally associated with sleep apnea for as long as they have been living together. 

Review of the record shows the Veteran was diagnosed with obstructive sleep apnea (OSA) in April 2008.  See April 2008 Polysomnogram from Jackson Sleep Disorders Center; see also August 2015 VA examination report.

Accordingly, in June 2016, the Board remanded the OSA claim for an examination and etiology  opinion.

However, the July 2016 VA opinion obtained on remand is inadequate.  The July 2016 VA examiner pointed out the absence  of any evaluation, diagnosis or treatment for OSA on review of STRs, and that the Veteran's actual diagnosis was in 2008, approximately 35 years after discharge from active duty.  However, the examiner did not address the competent lay statements of records indicating sleep problems during and continuing  since active duty.  Additionally, this opinion was authored by a nurse practitioner rather than a physician as mandated by the previous remand.  Consequently, examination and opinion by a physician pertaining to whether the Veteran's diagnosed OSA is etiologically related to his first period of active duty is necessary upon remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Barr, 21 Vet. App. at 311.

The Veteran has also asserted that service connection is warranted for hypertension because he had high blood pressure in 1971, as indicated by his response on the December 1971 report of medical history.  In the alternative, the Veteran and his representative have argued that his hypertension is secondary to his service-connected diabetes mellitus. 

The Veteran's STRs document no diagnosis of hypertension and do not show consistently elevated high blood pressure readings; however, the Veteran did report having high or low blood pressure in his December 1971 report of medical history. The post-service treatment records also reflect the Veteran has a diagnosis of essential hypertension; however, there is no indication as to the date of his initial diagnosis of such disability or the likely etiology of his hypertension. 

The Veteran was afforded a VA examination in March 2008, wherein the examiner noted his diagnosis of hypertension. The examiner noted that, while diabetes mellitus and hypertension may often co-exist, because the Veteran's hypertension is considered "essential", it is not due to his diabetes mellitus. 

While the VA examiner provided an opinion with respect to a direct etiological relationship between the Veteran's diabetes mellitus and hypertension, the examiner did not explain the significance of a diagnosis of essential hypertension, or address whether a secondary relationship based on aggravation exists.  The examiner also did not address the relationship, if any, between hypertension and service.  



Notably, the AMC obtained additional opinions in September 2015 and July 2016.  Again, however, these opinions were authored by a nurse practitioner, rather than a physician as specifically mandated by the prior remands.

In light of the foregoing, the Board concludes that further opinion from an appropriate physician, with supporting rationale, addressing whether the there exists a direct etiological relationship between the Veteran's hypertension and first period of military service, or a medical relationship between hypertension and diabetes mellitus based on causation or aggravation.  See Barr, supra.

The Veteran is also seeking service connection for disabilities affecting his bilateral feet.  During the January 2015 Board hearing, he testified that he had problems with his left foot during service, as his foot was bothered when he wore his boots. 

The STRs show that, in September 1972, the Veteran reported having left foot pain for two months. While this is a documented complaint of left foot pain during service, it was lodged during the Veteran's second period of service, which cannot be considered for VA compensation benefits in this decision.  See February 2008 Administrative Decision. 

Nevertheless, on March 2008 VA examination, the Veteran reported that the skin between his toes and on the bottom of his feet have been splitting and peeling off since he served in Vietnam.  He reported that his feet are better since receiving treatment for diabetes mellitus, but he also reported continued, intermittent, problems with pain under the balls of his feet, as well as numbness approximately three to four times a week.  The March 2008 VA examiner diagnosed the Veteran with metatarsalgia but opined that the Veteran does not have a foot condition due to his diabetes mellitus. 

The post-service treatment records show the Veteran has variously complained of intermittent numbness and tingling in his feet.  See VA treatment records dated October 2007 and April 2009.  Notably, however, an April 2009 NCV/EMG report was normal, with no evidence of peripheral neuropathy in the right or left lower extremities.  Nevertheless, a March 2010 VA treatment record shows the Veteran was diagnosed with metatarsalgia and plantar fasciitis in his bilateral feet. 

While the March 2008 VA examiner provided an opinion as to whether the Veteran's metatarsalgia is due to his service-connected diabetes mellitus, the examiner did not provide an adequate rationale in support of his opinion or address whether his metatarsalgia is aggravated by his service-connected diabetes mellitus. See Allen, supra.  In addition, the VA examiner failed to address whether his metatarsalgia was incurred in or is otherwise medically related to his first period of service.  In this regard, the Board notes that, while there is no contemporaneous medical evidence of bilateral foot problems during the Veteran's first period of service, the Veteran has provided competent lay evidence of foot problems since returning from service in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). Moreover, the VA examiner did not provide a nexus opinion regarding the current diagnosis of plantar fasciitis also shown in the evidentiary record. 

The AMC obtained additional VA opinions on remand dated September 2015 and July 2016.  Again, these opinions were authored by a nurse practitioner rather than a physician as mandated by the previous remands.

In light of the foregoing, the Board concludes that further opinion, with supporting rationale, is needed that adequately addresses whether there exists a direct etiological relationship between any currently diagnosed bilateral foot condition, including metatarsalgia and plantar fasciitis, and his first period of military service, or a secondary relationship between any currently diagnosed bilateral foot condition and his diabetes mellitus, on the basis of causation or aggravation.  See Barr, supra.

Accordingly, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate medical professionals.  While the audiology examination may be conducted by an audiologist or appropriate physician , the AOJ must obtain opinions from appropriate physicians for the  bilateral foot disability, hypertension and obstructive sleep apnea claims; such was directed in the prior remand, but not accomplished.  See Stegall, supra.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

VA treatment records from the VA Medical Centers (VAMCs) in the Central Alabama Healthcare System, have been associated with the electronic claims file-most recently, in August 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran from the above-noted system, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Obtain from the Central Alabama Healthcare System all outstanding records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an audiologist concerning the claim for right ear hearing loss.

The entire, electronic claims file (in VBMS and Virtual VA), to include complete copy of this REMAND, must be made available to the designated individual, and the examination report) should include discussion of the Veteran's documented medical history and assertions.

With respect to the right ear, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated during first period of service, to specifically include his reported noise exposure while serving in Vietnam. 

In rendering the requested opinion, the examiner should specifically consider and discuss all medical and other objective evidence of record, as well as all competent lay assertions of in-service noise exposure, and as to onset and continuity of symptoms of diminished hearing.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with the sleep apnea claim.

The entire, electronic claims file (in VBMS and Virtual VA), to include complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's obstructive sleep apnea had its onset in or is otherwise medically related to his first period of service-to include associated symptoms that he allegedly experienced therein. 

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all competent lay assertions, to include with respect to the nature, onset and continuity of symptoms.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached. must be provided. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, 
 arrange for the Veteran to undergo VA examination, by one or more appropriate physician(s), in connection with the hypertension and bilateral foot disability claims.

The entire, electronic claims file (in VBMS and Virtual VA), to include complete copy of the REMAND, must be made available to the designated physician(s), and each examination report should include discussion of the Veteran's documented medical history and assertions.

In providing the each requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include with respect to the nature, onset and continuity of symptoms. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

Hypertension: With respect to diagnosed hypertension, the examiner should provide an opinion, consistent with sound medical judgment, which addresses the following:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset during service, within one year of discharge from service, or is otherwise medically related to his first period of service, to specifically include his report of high/low blood pressure in December 1971; or, if not,

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (1) was caused , OR (2) is or has been  aggravated (worsened beyond natural progression) by his service- connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation. 

Bilateral Foot Disability: With respect to each foot disability-to  include metatarsalgia and plantar fasciitis-diagnosed at any time pertinent to the appeal  (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical judgment, which addresses the following:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated during his first period of service, to specifically include his service in Vietnam; or, if not,

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (1) was caused, or (2) is or has been aggravated (worsened beyond natural progression) by his service- connected diabetes mellitus. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, include by identifying, to the extent possible, the baseline level of disability prior to aggravation.7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each remaining claim for service connection in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


